DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 has been considered by the examiner.
Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  the dependencies of the claims are incorrect; note that claims 17 and 18 are directed to a method.  The dependencies of claims 17 and 18 which currently depend from claim 1 (a system claim), should be replaced to depend to claim 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikolova et al. (US 2015/0379356).
	Regarding claims 10 and 1, Nikolova discloses a method and a system, the method comprising:
	defining a region-of-interest (ROI) for scanning for an object-of-interest (OOI) (paragraph [0047]-[0048]; e.g., see  detect the presence of a weapon and handheld systems used to scan an individual's entire body);
	transmitting electromagnetic ultra-wideband (UWB) pulses from a UWB transmitter and toward the ROI (paragraph [0059]; e.g., transmitter can emit a radiofrequency signal stream into a region of interest using the at least one transmission antenna) and (paragraph [0060]; e.g., a wideband pulse can be emitted with a bandwidth from about 0.5 GHz to about 5 GHz) ;
	receiving reflected UWB waves from the ROI (paragraphs [0081], [0124], [0138]; e.g., the initial reflection 122 from the object can be detected);
	triggering an event when an object is detected in the reflected UWB waves (paragraphs [0070], [0135]; e.g., the controller 28 may trigger a target response if the target assessment indicates that a weapon is detected on the target);
	generating scanning data from the reflected UWB waves when an event is triggered (paragraphs [0064], [0070], [0138] see  The data storage unit can also store a statistical model that is based on resonant signals associated with the weapon or weapons being detected);
	utilizing a pattern recognition function derived from calibration data that was previously obtained using the ROI and using the UWB array (paragraphs [0064], [0091]; e.g., the data storage unit 30 may store a training database of pre-recorded weapon resonances and people without weapons. The training database may include a first dataset with a first plurality of resonant signal components (and early time signal components) associated with the weapon or weapons to be detected);
	invoking a prediction scheme to; determine whether an object-of-interest (OOI) pattern is recognized within the scanning data (paragraph [0118], [0130];e.g., The target assessment may be determined using a statistical model that is based on resonant signals and early time portion signal components associated with the weapon or weapons being detected); and 
	generating an alert when an OOI pattern is recognized (paragraph [0057], [0070]; e.g.,  warning signal may be triggered for a first threshold indicating that a manual inspection is warranted, whereas an automatic action response, such as a lock-down procedure may be triggered for a second threshold).
	Regarding claims 11 and 2, Nikolova discloses the method and the system of claims 10 and 1, wherein defining the ROI includes defining an area for the objects to pass through (paragraph [0058] see used to detect the present of an object on a target passing through a region of interest).
	Regarding claims 12 and 3, Nikolova discloses the method and the system of claims 11 and 2, wherein one of the objects passing through the target area is a human individual (paragraphs [0057]-[0058], [0142]; see inspect person carrying weapon).
	Regarding claims 13 and 4, Nikolova discloses the method and the system of claims 12 and 3, further comprising defining the ROI as a defined walkway that is bounded to prevent the human individuals from passing through the ROI without passing through the emission region (paragraphs [0057], [0070]; e.g., closing and/or locking and/or barring an entrance/exit or passageway, automatically alerting response personnel (e.g. police)).
	Regarding claims 14 and 5, Nikolova discloses the method and the system of claims 13 and 4, further comprising defining the defined walkway by placing a physical barrier that is opaque to visible light (paragraphs [0057], [0136]; see closing and/or locking and/or barring an entrance/exit or passageway).
	Regarding claims 15 and 6, Nikolova discloses the method and the system of claims 12 and 3, wherein the calibration data is data that was previously obtained, to include: an OOI positioned on the human individual within the ROI; and the human individual when not carrying the OOI (paragraph [0131]-[0132]; e.g.,  the training database may be initially stored on the data storage unit 30 based on experimental measurements of weapons and people without weapons. The initial training database may include measurements of weapons (the first dataset) and people without weapons).
	Regarding claims 16 and 7, Nikolova discloses the method and the system of claims 12 and 3, further comprising triggering the event when the human individual passes through the target area (paragraph [0058]; e.g., If a weapon is detected on the target, the systems can automatically trigger a target response such as an alarm or a lock-down procedure).
	Regarding claim 17, Nikolova discloses the method of claim 1, further comprising: directing a second UWB array toward the ROI; emitting UWB pulses toward the ROI from the second UWB array, and receiving second reflected UWB waves from the objects in the ROI; generating the scanning data from the second reflected UWB waves (paragraphs [0059], [0081], [0124], [0138]).
	Regarding claim 18, Nikolova discloses the method of claim 1, further comprising passing the scanning data into a first and first-out (FIFO) buffer (paragraph [0087]).
Claims  19 and 20 are drawn to a non-transitory computer-readable medium tangibly embodying computer claim 10 and 16.  Therefore, the same rationale applied to claims 10 and 16 apply. Nikolova inherently discloses a computer program product, i.e., given that Nikolova discloses a process (paragraph [0025]), the process would be implemented by a processor that requires a computer program product, e.g., a RAM, to function.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648